Citation Nr: 0719608	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to May 1961and 
from January to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on September 29, 2005.  A 
transcript of the testimony offered at this hearing has been 
associated with the claims file. 

This matter was last before the Board in April 2006, when it 
was remanded for further development.  That development 
having been completed, the present appeal is now ready for 
disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  A psychiatric disorder, to include depression with panic 
attacks, was not present in service, did not manifest within 
one year of the veteran's discharge from service, and is not 
otherwise attributable to service.  



CONCLUSION OF LAW

A psychiatric disorder, to include depression with panic 
attacks, was not incurred or aggravated in active military 
service, and in-service incurrence of a psychosis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act (VCAA).  A VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

The file shows that through correspondence dated in August 
2003, September 2003, September 2005, and May 2006, the copy 
of the rating decision furnished in January 2004, the 
statement of the case dated in May 2004, and supplemental 
statements of the case dated in September 2004, June 2005, 
August 2005, September 2005, and March 2007, the veteran has 
been fully notified of the information and evidence needed to 
substantiate his claims, and his and VA's responsibilities 
for providing evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 
In this case, although the VCAA notice letters provided to 
the veteran do not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The aforementioned correspondence 
in effect advised the veteran to let VA know if there is any 
other evidence or information that he thought would help 
support his claim. 

It is noted that the original rating decision on appeal is 
dated in January 2004.  Notice fully complying with the 
provisions of the VCAA was provided to the veteran following 
this rating decision.  Nonetheless, any possible prejudice 
due to the timing of adequate notice was cured by subsequent 
readjudication of the issue on appeal in a March 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c).  In this case, the RO has obtained all of the 
veteran's VA medical records, service medical records, all 
privately held records identified by the veteran and all 
records associated with the veteran's claim for Social 
Security Administration (SSA) disability benefits.  The 
veteran has not requested VA's assistance in obtaining any 
other records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The veteran has been afforded a VA medical 
examination in furtherance of substantiating his claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a May 2006 letter, the veteran was provided adequate 
notice regarding a disability rating and effective date for 
the award of benefits, albeit subsequent to the rating 
decision on appeal.  Despite the untimely notice provided to 
the veteran on these latter two elements, the Board finds 
that this constitutes harmless error because any deficiency 
with respect to the timing of this notice has been cured by 
subsequent readjudication of the issue on appeal in a March 
2007 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, in view 
of the decision denying the veteran's claim made by the Board 
herein, any issues regarding defective notice of downstream 
issues are rendered moot.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

(c) Preservice disabilities noted in service. There are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof ), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary. Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.


Analysis

The veteran contends that he incurred a psychiatric disorder, 
to include depression with panic attacks, in service. The 
veteran's service medical records for his first period of 
service are silent for complaints or treatment of a 
psychiatric disorder, including depression with panic 
attacks.  Upon induction and separation for his first period 
of service, the veteran's psychological health was indicated 
to be normal.   

For the veteran's second period of service, his induction 
examination indicated that his psychiatric state was normal.  
Of record is a May 1965 clinical record that shows complaints 
of having bizarre thoughts.  Following psychiatric 
examination at this time, the veteran was diagnosed as having 
schizoid personality, chronic.  The examining physician noted 
that the veteran was not then suffering from a psychosis or 
psychoneurosis and that he was not in need of 
hospitalization.  The veteran's separation examination 
reflects this diagnosis and shows that the veteran received a 
discharge due to his personality disorder.  

The veteran has stated that he began receiving mental health 
treatment in the 1970s.  He has also reported 
hospitalizations for psychiatric treatment in 1979 and in the 
early 1980s.  The earliest clinical evidence of psychiatric 
treatment for generalized anxiety with panic appears in a 
February 1992 hospitalization report from the Marshall I. 
Pickens hospital.  These records note a prior hospitalization 
for this condition approximately 10 years prior.  None of the 
records from this facility attribute the veteran's 
psychiatric disorder to service.  

Treatment records from the Blanton Mental Health Center from 
1994 through 2001 show treatment for generalized anxiety 
disorder and depression.  None of these records reflect a 
history of a psychiatric disorder beginning in service and do 
not otherwise relate the veteran's psychiatric disorder to 
service. 

Of record is a September 2003 letter from the South Carolina 
Department of Mental Health.  In this letter, a physician 
states that the veteran experiences recurrent depression and 
is unable to work.  The physician does not attribute the 
veteran's psychiatric disorder to service.  

Apparently beginning in 2003, the veteran sought treatment 
for a psychiatric disorder at the VA medical center.  A 
September 2003 treatment note contains a diagnosis of 
anxiety, panic and depression.  Treatment records following 
this time show continued diagnosis of depression and anxiety.  
These records also contain statements from the veteran that 
he incurred this psychiatric disorder in service; however, 
there are no clinical findings in these records that he 
incurred a psychiatric disorder in service.  

The Board notes that the veteran has submitted numerous 
"buddy" statements from a former service member, his sister 
and his brother.  These statements in effect state that they 
noticed that the veteran had "changed" following service 
and attribute the veteran's psychiatric problems to service.  
There is no indication that any of the authors of these 
statements are qualified medical professionals.  

The Board also notes that the veteran is receiving SSA 
disability benefits.  In this regard, the records associated 
with his SSA claim have been associated with the record.  
These records are largely duplicative of the evidence as 
outlined above and reflect a diagnosis of anxiety and 
depression.  None of these records attribute the veteran's 
psychiatric disorder to service.  

Ultimately, in October 2006, the veteran was seen at the VA 
medical center for an examination to address the etiology of 
any present psychiatric disorder.  As outlined above, the 
veteran attributed the onset of his psychiatric problems to 
his second period of service.  The examiner noted the 
aforementioned May 1965 in-service treatment note and 
subsequent discharge for a schizoid personality disorder, as 
outlined above.  The examiner also noted the history of 
treatment as summarized above.  The examiner conducted a 
thorough medical examination and diagnosed malingering, 
depressive disorder, not otherwise specified, anxiety 
disorder, not otherwise specified.  The examiner stated in 
closing and based upon a full review of the claims file that 
it was her opinion that there was no evidence to attribute 
the veteran's psychiatric illness to service.  

Based upon a thorough review of the record, it is clear that 
a psychiatric disorder, to include depression with panic 
attacks was not incurred in service and is not otherwise 
related to service.  The evidence, as outlined above, shows 
that the veteran was diagnosed with a schizoid personality 
disorder in service, which is not a psychiatric disorder for 
the purpose of VA compensation benefits. 38 C.F.R. 
§ 3.303(c).  Indeed, medical records contemporaneous with 
this diagnosis state that the veteran did not have a 
psychiatric disorder upon discharge.  Moreover, the evidence 
does not show diagnosis or treatment of an acquired 
psychiatric disorder, to include depression with panic 
attacks until 1981, which is well after one year following 
the veteran's discharge in 1965; thus, service connection on 
a presumptive basis is not warranted.  With respect to direct 
service connection, there is no in-service diagnosis of an 
acuired psychiatric disorder and no other competent medical 
evidence attributing such a psychiatric disorder to service.  

In reaching this decision, the Board notes the veteran's 
testimony in September 2005 and statements and those provided 
by others that attributed the veteran's psychiatric disorder 
to service, but finds that these statements are not competent 
evidence because laypeople are not competent to resolve 
issues that involve medical knowledge, such as the 
determination of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  

Accordingly, there being no indication that the veteran 
incurred a psychiatric disorder, to include depression with 
panic attacks, or that such a psychiatric disorder is related 
to service, service connection cannot be established.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include depression with panic attacks, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


